ACCEPTED
                                                                                      14-15-00338-CR
                                                                      FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                  9/9/2015 4:54:06 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                              No. 14-15-00338-CR
                                       In the
                                 Court of Appeals                    FILED IN
                                                              14th COURT OF APPEALS
                                      For the                    HOUSTON, TEXAS
                           Fourteenth District of Texas        9/9/2015 4:54:06 PM
                                    At Houston                CHRISTOPHER A. PRINE
                                                            Clerk

                                  No. 883239-A
                            In the 185th District Court
                             Of Harris County, Texas
                            
                                   EX PARTE

                     BRIAN F. ROBERTS
                    
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                     
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

1. Appellant was charged by indictment with the felony offense of possession of

   marijuana. (C.R. at 23) Appellant entered into a plea bargain agreement and

   was sentenced to three years in the Texas Department of Criminal Justice,

   Institutional Division, probated for three years. (C.R. at 21) Appellant was

   discharged from probation in 2004. (See C.R. at 31) Appellant filed an Article

   11.072 Writ of Habeas Corpus Application that was denied by the trial court on
  March 23, 2015. (C.R. at 4-50) Appellant filed notice of appeal on March 31,

  2015, and the trial court certified appellant’s right of appeal. (C.R. at 51-53)

2. The State’s Reply Brief was due on September 9, 2015.             This Court has

  previously granted one extension of time to file the State’s Reply Brief on

  August 10, 2015. The following facts are relied upon to show good cause for

  an extension of time to allow the State to file its brief:

            a. The undersigned attorney was assigned this brief on August 4,
               2015.

            b. The undersigned attorney has been involved in the following
               written appellate projects during the time the undersigned attorney
               was assigned State’s reply brief in this case:

                (1)      Oliver Cruise v. State of Texas
                         No. 01-14-00833-CR
                         Brief Due: August 11, 2015
                         Brief Submitted: August 7, 2015

                (2)      Todd Mitchell v. State of Texas
                         No. 01-15-00249-CR
                         Brief Due: September 30, 2015
                         Brief Submitted: September 8, 2015

                (3)      Brady Koch v. State of Texas
                         No. 01-14-00248-CR
                         Brief Due: September 25, 2015

                (4)      Marcus Brooks v. State of Texas
                         No. 14-14-00568-CR
                         Brief Due: October 5, 2015
                 (5)     Jason Conway v. State of Texas
                         No. 01-14-00659-CR
                         Brief Due: August 19, 2015
                         Brief Submitted: August 19, 2015

        Consequently, the undersigned attorney has been unable to complete
        the State’s Reply Brief in this case in the time permitted despite due
        diligence, and the requested extension of time is necessary to permit
        the undersigned attorney to adequately investigate, complete, and
        file the State’s appellate brief for this cause. The State’s motion is
        not for purposes of delay, but so that justice may be done.


WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case.

                                                    Respectfully submitted,

                                                    /s/ Patricia McLean
                                                    PATRICIA MCLEAN
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002-1923
                                                    (713) 755-5826
                                                    McLean_Patricia@dao.hctx.net
                                                    TBC No. 24081687
                         CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by e-
filing to:

Tom Abbate
Attorney for Appellant
tom@tomabbatelaw.com




                                                   /s/ Patricia McLean
                                                   PATRICIA MCLEAN
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 755-5826
                                                   McLean_Patricia@dao.hctx.net
                                                   TBC No.24081687
Date: September 9, 2015